Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION 
This office action is in response to a communication received 7/23/2021. 
Claims 1-20 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome a rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Specifically, claims 1, 8, and 16 of the instant application are rejected on the ground of nonstatutory double patenting as being anticipated over claims 4, 11, and 18 of US 10735280 B1. Although the conflicting claims are not identical, the claims from the conflicting patent anticipate the claimed invention of claims 1, 8, and 16.
The following chart maps a representative claim to show the conflicting features:
Instant Application 
U.S. Patent 1,0735,280
(Claim 1) A system for configuring infrastructure of a remote computing environment, comprising: 

program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to: 
maintain a remote computing environment for an enterprise that provides at least one remote computing service on behalf of the enterprise; 
provide a portal comprising at least one user interface configured to, from an entity not associated with the remote computing environment, receive a specification of information associated with one of a plurality of third-party services and compatibility criteria of the one of the third-party services; 

identify existing infrastructure used by the remote computing environment in providing the at least one remote computing service; 
identify a plurality of third-party services that are compatible with the existing infrastructure; and 
present the third-party services in a console in association with operation of the remote computing environment.
Claim 1) A system for configuring infrastructure of a remote computing environment, comprising: 

program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to: 
maintain a remote computing environment for an enterprise that provides at least one remote computing service on behalf of the enterprise; 
 (Claim 1) identify existing infrastructure used by the remote computing environment in providing the at least one remote computing service; 
identify a plurality of third-party services that are compatible with the existing infrastructure; 
present the plurality of third-party services in a console in association with operation of the remote computing environment; and in an instance in which one of the third-party services is selected for deployment in the console, automatically reconfigure the remote computing environment to include the one of the third-party services selected.

(Claim 4) The system of claim 1, wherein the at least one computing device is further directed to:

provide a portal comprising at least one user interface configured to, from an entity not associated with the remote computing environment, receive a specification of:

information associated with the one of the third-party services; and

compatibility criteria of the one of the third-party services describing a compatibility of the one of the third-party services with infrastructure used by the remote computing environment.




Accordingly, this is a nonstatutory double patenting rejection.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson (US 20130144647 A1) in view of Chong et al. (US 20190191352 A1).
As for claim 1, Ellingson teaches:
A system for configuring infrastructure of a remote computing environment, comprising: at least one computing device (A Dental ERP system comprises at least a data ; program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, direct the at least one computing device to (The invention may employ various integrated circuit components, e.g., memory elements (see [0019]), and may take the form of a computer program product on a computer-readable storage medium have computer-readable program code means embodied in the storage medium for execution: see [0021]):
maintain a remote computing environment for an enterprise that provides at least one remote computing service on behalf of the enterprise (The present invention is generally related to enterprise resource management for dental offices. More particularly, the present invention pertains to systems and methods for delivering dental and other office based toolsets through a single computing platform: see [0003]); 
provide a portal comprising at least one user interface configured to, from an entity not associated with the remote computing environment (A user interface system 110 that is separate and not associated with data integration engine and interface 120 connected by a network 160) (a Dental ERP system comprises a data integration engine and interface 120, a user interface system 110 that is separate and not associated with data integration engine and interface 120, and a network 160 connecting the various (remote) components: see [0023].
,
Ellingson further teaches a user selecting the desired third party application presented by the Dental ERP through the user interface, wherein such selection informs the system that the particular user desires to have the functionality and data of the third party application integrated into their overall Dental ERP implementation: see [0030].
Ellingson however does not explicitly teach:
receive a specification of information associated with one of a plurality of third-party services and compatibility criteria of the one of the third-party services; identify existing infrastructure used by the remote computing environment in providing the at least one remote computing service; identify a plurality of third-party services that are compatible with the existing infrastructure; and present the third-party services in a console in association with operation of the remote computing environment.
In a similar field of endeavor, Chong teaches:
receiving information from a third-party device carrying the service requirement of the to-be-established service (the service application server receives a response sent by the third-party network device, where the first query response carries the service requirement of the to-be-established services: see [0026]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chong for receiving information from a third-party device carrying the service requirement of the to-be- in the Ellingson system so that only those third party services whose service requirements can be met by the dental enterprise resource planning platform will be available for the user to select from for integration into their overall Dental ERP implementation.
Therefore Ellingson and Chong together teach claim 1.

As for claim 2, it has been established that Ellingson and Chong together teach claim 1.
Ellingson further teaches:
wherein the console comprises a cloud marketplace configured to receive a plurality of selections of a subset of the third-party services that are compatible with the existing infrastructure of the enterprise and, in response to the selections, integrate the subset of the third-party services with the at least one computing service provided on behalf of the enterprise (a user select the desired third party application presented by the Dental ERP through the user interface. Such selection informs the system that the particular user desires to have the functionality and data of 
Therefore Ellingson and Chong together also teach claim 2.

As for claim 8, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Ellingson and Chong together also teach claim 8.

As for claim 9, since it depends on claim 8 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Ellingson and Chong together also teach claim 9.

As for claim 15, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Ellingson and Chong together also teach claim 15.

As for claim 16, since it depends on claim 15 and contains similar limitations as in claim 2, the same rationale is used where applicable, and therefore Ellingson and Chong together also teach claim 16.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Chong further in view of Beck et al. (US 20050198299 A1).
As for claim 3, it has been established that Ellingson and Chong together teach claim 2.
Ellingson and Chong together however do not explicitly teach:
wherein integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprises: navigating an administrator of the enterprise from the cloud marketplace to a network site of a third-party service provider to configure a respective one of the third-party services externally from the cloud marketplace.
In a similar field of endeavor, Beck teaches:
providing an option in the user interface for selecting a third party provided service and configuring the selected service for installation/integration and use (FIG. 17 is a block diagram 1700 illustrating integration of social interaction services and protocols into an existing network model: see [0322].
In menu 2108, an option select SIS is provided for selecting an offered social interaction service that may be provided by a third party and configuring the selected service for installation and use: see [0423]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Beck for providing an option in the user interface for selecting a third party provided service and configuring the selected service for installation/integration and use. The teachings of Beck, when implemented in the Ellingson/Chong system, will enable integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprising navigating an administrator of the enterprise from the cloud marketplace to a network site of a third-party service provider to configure a respective  in the Ellingson/Chong system in order to allow the administrator to select and configure a third party service for installation and integration: see Beck [0423]).
Therefore Ellingson, Chong and Beck together teach claim 3.

As for claim 10, since it depends on claim 9 and contains similar limitations as in claim 3, the same rationale is used where applicable, and therefore Ellingson, Chong and Beck together also teach claim 10.

As for claim 17, since it depends on claim 15 and contains similar limitations as in claim 3, the same rationale is used where applicable, and therefore Ellingson, Chong and Beck together also teach claim 17.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Chong further in view of Angel et al. (US 20160072704 A1).
As for claim 4, it has been established that Ellingson and Chong together teach claim 2.
As shown in the above, Ellingson and Chong together teach selecting and configuring a third-party service for installation/integration and use: see Beck [0423].
Ellingson and Chong together however do not explicitly teach:
wherein integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprises: receiving a specification of an 
In a similar field of endeavor, Angel teaches:
software identifying a virtual datacenter specification comprising end-to-end flows along which traffic flows to implement a particular service (A virtual datacenter specification comprises one or more end-to-end flows. As mentioned above a flow is a path between two end points of a datacenter, along which traffic flows to implement a particular service. The flows may be detailed in the virtual datacenter specification or may be inferred: see [0038]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Angel for software identifying a virtual datacenter specification comprising end-to-end flows along which traffic flows to implement a particular service. The teachings of Angel, when implemented in the Ellingson/Chong system, will enable integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprising receiving a specification of an intended software-defined data center (SDDC) to deploy a selected one of the third-party services in association therewith. One of ordinary skill in the art would be motivated to utilize the teachings of Angel in the Ellingson/Chong system in order to control resource control for virtual datacenters: see Angel [Abstract].
Therefore Ellingson, Chong and Angel together teach claim 4.

As for claim 11, since it depends on claim 9 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Ellingson, Chong and Angel together also teach claim 11.

As for claim 18, since it depends on claim 15 and contains similar limitations as in claim 4, the same rationale is used where applicable, and therefore Ellingson, Chong and Angel together also teach claim 18.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Chong further in view of Buil et al. (US 20180032362 A1).
As for claim 5, it has been established that Ellingson and Chong together teach claim 2.
As shown in the above, Ellingson and Chong together teach configuring a selected service for installation/integration and use: see Beck [0423]. 
Ellingson and Chong together however do not explicitly teach:
wherein integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprises: receiving a plurality of configuration parameters from at least one open virtualization format (OVF) package files, and configuring the respective one of the third-party services using the configuration parameters as received from the at least one OVF package files.
In a similar field of endeavor, Buil teaches:
receiving and parsing the requirements given by the target configuration parameters from an OVF file (The Virtualized Infrastructure Manager and Virtualized Storage ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Buil for receiving and parsing the requirements given by the target configuration parameters from an OVF file. The teachings of Buil, when implemented in the Ellingson/Chong system, will enable integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprising receiving a plurality of configuration parameters from at least one open virtualization format (OVF) package files, and configuring the respective one of the third-party services using the configuration parameters as received from the at least one OVF package files. One of ordinary skill in the art would be motivated to utilize the teachings of Buil in the Ellingson/Chong system in order to control resource control for virtual datacenters: see Buil [Abstract].
Therefore Ellingson, Chong and Buil together teach claim 5.

As for claim 12, since it depends on claim 9 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Ellingson, Chong and Buil together also teach claim 12.

As for claim 19, since it depends on claim 15 and contains similar limitations as in claim 5, the same rationale is used where applicable, and therefore Ellingson, Chong and Buil together also teach claim 19.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Chong further in view of Tung et al. (US 20180270120 A1).
As for claim 6, it has been established that Ellingson and Chong together teach claim 2.
As shown in the above, Ellingson and Chong together teach configuring a selected service for installation/integration and use: see Beck [0423]. 
Ellingson and Chong together however do not explicitly teach:
wherein integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprises receiving and launching a deployment script from an administrator that creates at least one resource required for the respective one of the third-party services.
In a similar field of endeavor, Tung teaches:
generating, receiving and executing a deployment script by deploying a web resource to implement a technical service (generate a workflow including a deployment script to implement the received technical service; and execute the deployment script by building and deploying a web resource to implement the technical service: see [Claim 8]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tung for generating, receiving and executing a deployment script by deploying a web resource to implement a technical service. The teachings of Tung, when implemented in the Ellingson/Chong system, will enable integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprising receiving and 
Therefore Ellingson, Chong and Tung together teach claim 6.

As for claim 13, since it depends on claim 9 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Ellingson, Chong and Tung together also teach claim 13.

As for claim 20, since it depends on claim 15 and contains similar limitations as in claim 6, the same rationale is used where applicable, and therefore Ellingson, Chong and Tung together also teach claim 20.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ellingson in view of Chong, Angel and Buil further in view of Notari (US 20160112252 A1).
As for claim 7, since it depends on claim 2 and contains similar limitations as in claims 4 and 5, the same rationale is used where applicable.
As shown in the above, Ellingson and Chong together teach receiving a specification of an intended software-defined data center (SDDC) to deploy a selected one of the third-party services in association therewith (Angel [0038]), and receiving 
Ellingson, Chong, Angel and Buil together however do not explicitly teach:
wherein integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprises installing a deployment application in an intended software-defined data center (SDDC) configured to run a deployment script that installs at least one file and configure the SDDC to deploy the respective one of the third-party services.
In a similar field of endeavor, Notari teaches:
executing a script file to install an appropriate configuration file (The script file is executed on the switch to download and install the appropriate configuration file: see [0024]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Notari for executing a script file to install an appropriate configuration file. The teachings of Notari, when implemented in the Ellingson/Chong/Angel/Buil system, will enable integrating the subset of the third-party services with the at least one computing service provided on behalf of the enterprise comprising installing a deployment application in an intended software-defined data center (SDDC) configured to run a deployment script that installs at least one file and configure the SDDC to deploy the respective one of the third-party services. One of ordinary skill in the art would be motivated to utilize the teachings of Notari in the Ellingson/Chong/Angel/Buil system in order to run a script to download and install an appropriate configuration file for deploying the selected service.
 together teach claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Tuesday and Thursday - Friday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. H./
Examiner, Art Unit 2458




/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458